IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0453
                              Filed March 20, 2019


MARQUIS BRUMFIELD,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Joel A.

Dalrymple, Judge.



      Marquis Brumfield appeals from the denial of his application for

postconviction relief. AFFIRMED.



      Mathew D. Zinkula of Booth Law Firm, Osceola, for appellant.

      Thomas J. Miller, Attorney General, and Katie K. Krickbaum, Assistant

Attorney General, for appellee State.



      Considered by Vogel, C.J., and Vaitheswaran and Tabor, JJ.
                                          2


VAITHESWARAN, Judge.

       Following the stop and search of a vehicle, the State charged Marquis

Brumfield with drug-related crimes.      Brumfield moved to suppress the drug

evidence. The district court denied the motion after finding the vehicle search “was

valid as a consented-to search.”         Brumfield pled guilty to possession of

methamphetamine with intent to deliver. See Iowa Code § 124.401(1)(c) (2014).

The district court accepted the plea and subsequently imposed judgment and

sentence.

       Brumfield applied for postconviction relief, alleging in part that his attorney

was ineffective in failing to investigate all potential grounds for a suppression

motion. See Strickland v. Washington, 466 U.S. 668, 687 (1984) (requiring a

showing of (1) counsel’s deficient performance and (2) resulting prejudice).

Following an evidentiary hearing, the postconviction court found counsel breached

an essential duty in failing to argue that Brumfield’s consent to the vehicle search

was involuntary under State v. Pals, 805 N.W.2d 767, 782–84 (Iowa 2011). On

the prejudice element, the court found officers could have searched the vehicle

without a warrant based on the automobile exception to the warrant requirement.

Accordingly, the court said, “The Defendant [could] not show that the result of the

hearing or his case would have been different.”             The court denied the

postconviction-relief application.

       On appeal, Brumfield again asserts counsel was ineffective in failing to

challenge the voluntariness of his consent and in failing “to investigate and argue

that the automobile exception to the warrant requirement did not apply.” We

assume without deciding that the postconviction court correctly analyzed the
                                          3


consent issue and correctly found a breach of an essential duty with respect to that

issue. We proceed to the court’s discussion of the automobile exception.

       In 2017, the Iowa Supreme Court considered a challenge to the continued

viability of the automobile exception. See State v. Storm, 898 N.W.2d 140, 141

(Iowa 2017). The court elected to retain the exception. Id. at 156.

       Although Storm was decided after Brumfield’s suppression proceedings,

the opinion simply reaffirmed Iowa’s enduring recognition of the exception. Then,

as now, the exception was an available basis for upholding the vehicle search. For

that reason, we are not persuaded by Brumfield’s suggestion that counsel

breached an essential duty in “fail[ing] to argue the inapplicability of the automobile

exception to the warrant requirement.” See Ortiz v. State, No. 16-0441, 2016 WL

6902817, at *4 (Iowa Ct. App. Nov. 23, 2016) (stating “there is no duty to challenge

longstanding case law” recognizing the automobile exception to the warrant

requirement). We next consider whether the exception applied to the facts of

Brumfield’s case.

       The automobile exception to the warrant requirement applies “when

probable cause and exigent circumstances exist at the time the car is stopped by

police.” Storm, 898 N.W.2d at 145 (citation omitted). “Probable cause exists to

search a vehicle ‘when the facts and circumstances would lead a reasonably

prudent person to believe that the vehicle contains contraband.’” State v. Hoskins,

711 N.W.2d 720, 726 (Iowa 2006) (citation omitted). The exigent-circumstances

requirement is satisfied by “[t]he inherent mobility of motor vehicles.” Storm, 898

N.W.2d at 145 (citation omitted).
                                           4


       At the suppression hearing, a Waterloo police officer testified he “received

a phone call from an informant” he had “known for about ten years advising [a] red

Charger” was traveling down a road “and the occupant of the vehicle was in

possession of a quantity of methamphetamine.” The informant told the officer “the

methamphetamine would be in a . . . can with a hidden compartment in it, either

the top or the bottom screwed off.” The officer testified the informant previously

gave information that led to arrests or the issuance of search warrants.

       On our de novo review, we agree with the district court that these facts

afforded the officer probable cause to search the vehicle. See Hoskins, 711

N.W.2d at 727 (noting that a reliable confidential informant provided first-hand

information). The information was detailed, and the source was reliable. The

officer verified the location of the red Charger on the roadway. Id. (noting officers

corroborated portions of the informant’s disclosure). He determined the vehicle

was “going faster than the speed limit” and stopped it on that basis. See id. at 726

(“[I]t is well-settled law that a traffic violation, no matter how minor, gives a police

officer probable cause to stop the motorist.”). Following the stop, he proceeded to

search Brumfield and the vehicle. Although he cited Brumfield’s consent as a basis

for the search, he agreed the confidential informant’s specific information, which

had “always been reliable,” afforded him independent grounds for the search.

       While not relevant to the probable-cause determination, it is worth noting

that the officer uncovered the methamphetamine precisely where the informant

said it would be. Specifically, as the officer was “searching the trunk,” he “lifted up

the cover for the spare tire and there was [a] WD-40 can lying where the spare tire

should be.” He “picked the can up [and] twisted both the top and bottom. The
                                         5


bottom of the can unscrewed to reveal a secret compartment within the can.” He

“located plastic baggies,” which contained a substance that in his “experience,

looked like methamphetamine.”

       With probable cause for the search as well as exigent circumstances based

on the inherent mobility of the vehicle, we conclude the automobile exception to

the warrant requirement applied to the facts of the case. Because the officer could

search the vehicle without a warrant pursuant to the exception, there was no

reasonable probability the district court would have granted Brumfield’s

suppression motion had he challenged the voluntariness of his consent. As the

district court concluded, Brumfield was not prejudiced by the breach.

       We affirm the postconviction court’s denial of Brumfield’s ineffective-

assistance-of-counsel claim and the denial of his postconviction-relief application.

       AFFIRMED.